
 
EXHIBIT 10.2

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 19,
2010 (the “Effective Date”), between Hythiam, Inc., a Delaware corporation (the
“Company”), and Esousa Holdings, LLC, a Delaware limited liability company (the
“Investor”).
 
WHEREAS, the Company wishes to sell to the Investor, and the Investor wishes to
purchase, on the terms and subject to the conditions set forth in this
Agreement, (i) a Secured Convertible Promissory Note in the form attached hereto
as Exhibit A (the “Note”) and (ii) a Warrant in the form attached hereto as
Exhibit B (the “Warrant”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” has the meaning set forth in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in New York, New York.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.0001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Conversion Securities” means the securities into which the Note is convertible,
and any securities issuable upon conversion or exercise thereof.
 
 “Evaluation Date” has the meaning set forth in Section 3.1(r).
 

 
1

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any material adverse effect on (i) the legality,
validity or enforceability of any Transaction Document, (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.
 
“Material Permits” has the meaning set forth in Section 3.1(m).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Purchase Price” means $250,000.00.
 
“Qualified Financing” means the first round of equity financing (which shall
include any convertible debt, convertible preferred stock or other equity-linked
derivative security financing) in a single or series of related transactions,
which raises gross proceeds to the Company of at least $3,000,000.00 in the
aggregate.
 
“Regulation D” means Regulation D promulgated under the Securities Act.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, (ii) the Securities
Act, and (iii) the Exchange Act, as applicable.
 
“SEC Reports” includes all reports required to be filed by the Company under the
Securities Act and/or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the Effective Date (or such shorter
period as the Company was required by law to file such material) and for the
period in which this Agreement is in effect.
 

 
2

--------------------------------------------------------------------------------

 

“Securities” means the Notes, the Conversion Securities, the Warrants and the
Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement by and between the Company and
the Investor.
 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock if traded in the over-the-counter market is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) or (ii) hereof, then Trading Day shall mean
a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.
 
“Transaction Documents” means this Agreement, the Note, the Warrant, the
Security Agreement and any other documents or agreements executed in connection
with the transactions contemplated hereunder, documents referenced herein, and
the exhibits and schedules hereto and thereto.
 
“Warrant Shares” means the shares of Common Stock into which the Warrant is
exercisable.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Purchase and Sale.  Upon the terms and subject to the satisfaction or waiver
of the conditions set forth herein, the Company agrees to sell to the Investor
and the Investor agrees to purchase from the Company the Note and the Warrant.
 
2.2  Closing.  The closing of the transactions contemplated herein (the
“Closing”) will take place on October 18, 2010, or at such other time as the
Company and the Investor shall determine (the “Closing Date”).  At the Closing,
(A) this Agreement and the other Transaction Documents shall have been executed
and delivered by the Company and the Investor, (B) each of the conditions to the
Closing described in this Agreement shall have been satisfied or waived as
specified herein and (C) full payment of the Purchase Price shall
 

 
3

--------------------------------------------------------------------------------

 

have been made by wire transfer of immediately available funds against physical
delivery by the Company of duly executed certificates representing the Note and
Warrant.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3.1  The Company hereby represents and warrants to, and as applicable covenants
with, Investor as of the Closing Date, as follows:
 
(a) Subsidiaries.  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens.  All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, non-assessable
and free of preemptive and similar rights to subscribe for or purchase
securities.
 
(b) Organization and Qualification.  Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company.  Each of the Transaction Documents has been, or upon delivery will be,
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited
 

 
4

--------------------------------------------------------------------------------

 

by applicable law.  Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, by-laws or other organizational or charter documents.
 
(d) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, articles of
association, bylaws, or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any agreement by which the Company
or any Subsidiary is bound or to which any property or asset of the Company or
any Subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than any required federal and state securities filings and such
filings and approvals as are required to be made or obtained under the
applicable Trading Market rules in connection with the transactions contemplated
hereby, each of which has been, or (if not yet required to be filed) shall be,
timely filed.
 
(f) Issuance of the Securities.  The Notes and the Warrants are duly authorized
and the Conversion Securities and Warrant Shares will be duly authorized, and,
when issued and paid for in accordance with the applicable Transaction
Documents, the Securities will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.
 
(g) Capitalization.  The capitalization of the Company is as described in the
Company’s most recently filed periodic SEC Report.  No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the
 

 
5

--------------------------------------------------------------------------------

 

purchase and sale of the Securities or as set forth in the SEC Reports, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
securities convertible into or exercisable for shares of Common Stock.  Except
as set forth in the SEC Reports, the issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than Investor) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange, or reset price
under such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
 
(h) SEC Reports; Financial Statements.  The Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports) on a timely
basis.  As of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
(i) Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports (i) there has been no event, occurrence or
development that has had, or that could reasonably be expected to result in, a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary
 

 
6

--------------------------------------------------------------------------------

 

course of business consistent with past practice, and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than as contemplated and permitted by the
Transaction Documents), and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company
equity incentive plans as disclosed in the SEC Reports.  The Company does not
have pending before the Commission any request for confidential treatment of
information.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) would reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor to the knowledge of
the Company any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.
 
(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
 
(l) Compliance.  Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case under clauses (i)-(iii) above as
could not have a Material Adverse Effect.
 

 
7

--------------------------------------------------------------------------------

 

(m) Regulatory Permits.  The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n) Title to Assets.  The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.
 
(o) Patents and Trademarks.  The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing material infringement by another Person of any of the
Intellectual Property Rights of the Company or each Subsidiary.
 
(p) Insurance.  The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to an amount, and with policy coverage terms,
that would cover any claims the Company could reasonably be required to pay
pursuant to its breach of any of the Transaction Documents.  To the best of
Company’s knowledge, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 

 
8

--------------------------------------------------------------------------------

 

(q) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, and excluding the transaction contemplated in this Agreement, none of
the officers or directors of the Company and, to the knowledge of the Company,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
equity incentive plan of the Company.
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the Effective Date and the Closing Date.  The Company and
each Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the date prior to the
filing date of the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”).  The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal accounting controls or its disclosure controls and procedures or, to
the Company’s knowledge, in other factors that could materially affect the
Company’s internal accounting controls or its disclosure controls and
procedures.
 

 
9

--------------------------------------------------------------------------------

 

(s) Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.
 
(t) Private Placement. Assuming the accuracy of the Investor’s representations
and warranties as set forth herein with respect to private placement
requirements to meet the safe harbor of Regulation D or otherwise qualify as a
non-public offering pursuant to the applicable provisions of Section 4 of the
Securities Act, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to Investor as contemplated
hereby. The issuance and sale of the Securities hereunder does not contravene
the rules and regulations of any Trading Market.
 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act.  The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act.
 
(v) Registration Rights.  No Person (other than Investor pursuant to the
Transaction Documents) has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(w) Listing and Maintenance Requirements.  Except as set forth in the SEC
Reports, the Common Stock is registered pursuant to Section 12 of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company has
not, in the 12 months preceding the Effective Date, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.
 
(x) Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and Investor’s ownership of
the Securities.
 
(y) Reserved
 

 
10

--------------------------------------------------------------------------------

 

(z) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or which could violate any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of the Trading
Market.
 
(aa) Financial Condition.  In connection with the transactions contemplated by
the Transaction Documents: (i)  except as set forth in the SEC Reports, the
Company has paid undisputed debts as they matured for at least one year prior to
the Effective Date, (ii) the Company will not be rendered insolvent by such
transactions, (iii) after giving effect to such transactions, the Company will
be able to pay its debts as they become due, (iv) the Company did not and does
not have any intent to hinder, delay, or defraud any of its creditors, (v) the
Company has a valid business reason for entering into such transactions, and
(vi) the Company is receiving new value and consideration therefor constituting
reasonably equivalent value and fair market value consideration. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).
 
(bb) Tax Status.  The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(cc) No General Solicitation or Advertising.  Neither the Company nor, to the
knowledge of the Company, any of its directors or officers (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of the Securities,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Securities under the Securities Act or made any “directed selling efforts” as
defined in Rule 902 of Regulation S.
 

 
11

--------------------------------------------------------------------------------

 

(dd) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ee) Acknowledgment Regarding Investor’s Purchase of Securities.  The Company
acknowledges and agrees that Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
(ff) Accountants.  The Company’s accountants are set forth in the SEC Reports
and such accountants are an independent registered public accounting firm as
required by the SEC Guidance.
 
(gg) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants, except for any past-due amounts of less than one year that may be
owed in the ordinary course of business.
 
(hh) Section 5 Compliance. No representation or warranty or other statement made
by Company in the Transaction Documents contains any untrue statement or omits
to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.  The Company is not aware of
any facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Securities
Act or other federal or state securities laws or regulations.
 

 
12

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
4.1 The Investor hereby represents and warrants to the Company as follows:
 
(a) Organization.  The Investor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder.
 
(b) No Registration.  The Investor understands that the Securities have not
been, and will not be, registered under the Securities Act by reason of a
specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the accuracy of the
Investor’s representations as expressed herein or otherwise made pursuant
hereto.
 
(c) Investment Intent.  The Investor is acquiring the Securities for its own
account.  The Investor does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Securities.
 
(d) Investment Experience.  The Investor has substantial experience in
evaluating and investing in securities of companies similar to the Company and
acknowledges that the Investor can protect its own interests.  The Investor has
such knowledge and experience in financial and business matters so that the
Investor is capable of evaluating the merits and risks of its investment in the
Company.
 
(e) Speculative Nature of Investment.  The Investor understands and acknowledges
that an investment in the Company is highly speculative and involves substantial
risks. The Investor can bear the economic risk of the Investor’s investment and
is able, without impairing the Investor’s financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of the
Investor’s investment.
 
(f) Access to Data.  The Investor has had an opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the Securities,
this Agreement, the exhibits and schedules attached hereto and the transactions
contemplated by this Agreement, as well as the Company’s business, management
and financial affairs, which questions were answered to its satisfaction. The
Investor believes that it has received all the information the Investor
considers necessary or appropriate for deciding whether to purchase the
Securities.  The Investor also acknowledges that it is relying solely on its own
counsel and not on any statements or representations of the Company or its
agents for legal advice with respect to this investment or the transactions
contemplated by this Agreement.
 
(g) Accredited Investor.  The Investor is an “accredited investor” within the
meaning of Regulation D and shall submit to the Company such further assurances
of such status as may be reasonably requested by the Company, including without
limitation, the residency or principal place of business of the Investor.
 

 
13

--------------------------------------------------------------------------------

 

(h) Rule 144.  The Investor acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  The Investor is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions.
 
(i) Authorization.  The Investor has all requisite power and authority to
execute and deliver this Agreement, to receive the Securities hereunder as
contemplated herein and to carry out and perform its obligations under the terms
of this Agreement.  All action on the part of the Investor necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Investor’s obligations under this Agreement, has been
taken or will be taken prior to the Closing Date.  This Agreement, when executed
and delivered by the Investor, will constitute valid and legally binding
obligations of the Investor, enforceable in accordance with its terms except:
(i) to the extent that the indemnification provisions contained in this
Agreement may be limited by applicable law and principles of public policy,
(ii) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (iii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies or by general
principles of equity.  No consent, approval, authorization, order, filing,
registration or qualification of or with any court, governmental authority or
third person is required to be obtained by the Investor in connection with the
execution and delivery of this Agreement by the Investor or the performance of
the Investor’s obligations hereunder.
 
(j) Brokers or Finders.  The Investor has not engaged any brokers, finders or
agents, and the Company has not and will not incur, directly or indirectly, as a
result of any action taken by the Investor, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement.
 
The Company acknowledges and agrees that Investor does not make, and has not
made, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 4.1.
 
ARTICLE V.                                
 
OTHER AGREEMENTS OF THE PARTIES
 
5.1 Transfer Restrictions.  (a)   The Securities may only be disposed of in
compliance with state and federal securities laws.  In connection with any
transfer of Securities other than (i) pursuant to an effective Registration
Statement or Rule 144, (ii) to the Company, (iii) to an Affiliate of Investor,
or (iv) in connection with a pledge as contemplated in Section 5.1(b), the
Company may require the transferor thereof to provide to the Company an opinion
of Luce Forward Hamilton & Scripps LLP (“Luce Forward”), or other counsel
reasonably acceptable to Company, to the effect that such transfer does not
require registration of such transferred Securities under the Securities Act.
 

 
14

--------------------------------------------------------------------------------

 

(b)           Certificates evidencing the Conversion Securities and the Warrant
Shares will contain a legend in substantially the following form, until such
time as not required under applicable state and federal securities laws in the
opinion of counsel to Company or Investor:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, or when any Warrant Shares are
eligible for sale under Rule 144 and, if requested by Investor or the transfer
agent, to promptly provide at the Company’s expense a legal opinion of counsel
to the Company confirming that such legend may be removed.  Company further
acknowledges and agrees that Investor may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Securities to a financial institution that is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, Investor may transfer pledged or secured
Securities to the pledgees or secured parties.  Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At Investor’s
reasonable expense, the Company will execute and deliver such documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities.
 
5.2  Furnishing of Information.  As long as Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act.  Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable
 

 
15

--------------------------------------------------------------------------------

 

such Person to sell such Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.
 
5.3  Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to Investor or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.
 
5.4  Securities Laws Disclosure; Publicity.  The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and in the Company’s
discretion shall file a press release, in each case reasonably acceptable to
Investor, disclosing the material terms of the transactions contemplated
hereby.  The Company and Investor shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
the Company nor Investor shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any such press release of Investor, or without the prior consent of Investor,
with respect to any such press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or Trading Market regulations, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor, or include the name of Investor in any filing
with the Commission or any regulatory agency or Trading Market, without the
prior written consent of Investor, except (i) as contained in the Current Report
on Form 8-K and press release described above, (ii) as required by federal
securities law in connection with any registration statement under which the
Warrant Shares are registered, (iii) to the extent such disclosure is required
by law or Trading Market regulations, in which case the Company shall provide
Investor with prior notice of such disclosure, or (iv) to the extent such
disclosure is required in any SEC Report filed by the Company.
 
5.5  Shareholders Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
5.6 Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other reasonable expenses (including the
 

 
16

--------------------------------------------------------------------------------

 

reasonable cost of any investigation preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred, or
will assume the defense of Investor in such matter.  The reimbursement
obligations of the Company under this Section 5.6 shall be in addition to any
liability which the Company may otherwise have, shall extend upon the same terms
and conditions to any Affiliates of Investor who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and controlling persons (if any), as the case may be, of Investor and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, Investor and any
such Affiliate and any such Person.  The Company also agrees that neither
Investor nor any such Affiliates, partners, directors, agents, employees or
controlling persons shall have any liability to the Company or any Person
asserting claims on behalf of or in right of the Company solely as a result of
acquiring the Securities under this Agreement.
 
5.7  Indemnification of Investor.
 
(a)  Company Indemnification Obligation.  Subject to the provisions of this
Section 5.7, the Company will indemnify and hold Investor and any Warrant
holder, their Affiliates and attorneys, and each of their directors, officers,
shareholders, partners, employees, agents, and any person who controls Investor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Investor Parties” and each an “Investor
Party”), harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (ii) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (iii) any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement (or in a Registration
Statement as amended by any post-effective amendment thereof by the Company), or
arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and/or (iv) any untrue statement or alleged untrue
statement of a material fact included in any Prospectus (or any amendments or
supplements to any Prospectus), in any free writing prospectus, in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
or in any Prospectus together with any combination of one or more of the free
writing prospectuses, if any, or arising out of or based upon any omission or
alleged omission to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 

 
17

--------------------------------------------------------------------------------

 

(b)  Indemnification Procedures.  If any action shall be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing.  The Investor Parties shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the Investor Parties
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict with respect to the dispute in question on any material issue
between the position of the Company and the position of the Investor Parties
such that it would be inappropriate for one counsel to represent the Company and
the Investor Parties.  The Company will not be liable to the Investor Parties
under this Agreement (i) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is either attributable to Investor’s breach of any of
the representations, warranties, covenants or agreements made by Investor in
this Agreement or in the other Transaction Documents.
 
5.8  Legal Fees.  The Company shall be responsible for payment of reasonable
legal fees incurred by Investor in relation to the legal services provided to
Investor arising out of or relating to the Transaction Documents, in connection
with the drafting and negotiation of the Transaction Documents, and all other
legal services provided to Investor with respect to the transactions
contemplated thereunder, by directly paying Luce Forward, legal counsel to
Investor, from the proceeds of Closing.  Company acknowledges that Luce Forward
is solely representing Investor and its interests in connection with the
Transaction Documents and the transactions contemplated thereby.
 
5.9 Company’s Fees.  The Company shall pay all fees and expenses that it incurs
in connection with the transactions contemplated hereunder, including the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by the Company incident to the negotiation,
preparation, execution, delivery and performance of the Transaction
Documents.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities, if any.
 
5.10 Registration Rights.  Upon the consummation of the Qualified Financing, the
Company shall provide the Investor with any and all registration rights with
respect to the Conversion Securities and the Warrant Shares that are provided to
any investors in the Qualified Financing.
 
5.11 Reservation of Shares.  The Company covenants that it will use its best
efforts to file a proxy within thirty (30) Business Days following the
consummation of the Qualified Financing for the purpose of increasing its
authorized but unissued shares of Common Stock either by a reverse stock split
or authorization of additional shares of Common Stock or both, and shall use its
best efforts to cause the stockholders holding a majority of its outstanding
Common Stock to approve such reverse stock split or authorization.  Thereafter,
the Company
 

 
18

--------------------------------------------------------------------------------

 

shall reserve and keep available, solely for the purpose of enabling it to issue
Warrant Shares upon exercise of the Warrant as therein provided, the number of
Warrant Shares which are then issuable and deliverable upon the exercise of the
entire Warrant.
 
ARTICLE VI.
 
CONDITIONS PRECEDENT TO CLOSING
 
6.1 The obligation of the Company to sell the Note and Warrant to the Investor
at the Closing, and the Investor’s obligation to make such purchase, is subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived in advance in writing:
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained in this Agreement shall have been true and correct when made
and shall be true and correct in all respects as of the Closing, with the same
force and effect as if made as of the Closing Date, and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
a duly appointed and authorized officer of the Company.
 
(b) Performance.  The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Investor on or before
the Closing.
 
(c) Delivery of Documents.  The following documents shall have been delivered to
Investor:  (A) this Agreement, executed by the Company and (B) a Secretary’s
Certificate as to the resolutions of the Company’s Board of Directors or Special
Committee thereof authorizing this Agreement and the Transaction Documents, and
the transactions contemplated hereby and thereby.
 
(d) No Material Adverse Effect.  Other than for losses incurred in the ordinary
course of business, there has not been any Material Adverse Effect on the
Company since the date of the last SEC Report filed by the Company.
 
ARTICLE VII.
 
MISCELLANEOUS
 
7.1 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
7.2 Notices.  Unless a different time of day or method of delivery is set forth
in any applicable Transaction Document, any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section, or via electronic
mail, prior to 6:30 p.m. (New York City time) on a Trading Day and an electronic
 

 
19

--------------------------------------------------------------------------------

 

confirmation of delivery is received by the sender, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given by personal delivery.
 
7.3 Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
7.4 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the other Transaction Documents.
 
7.5 Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
7.6 Governing Law; Dispute Resolution.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law that would require or permit the application of the laws of any other
jurisdiction.  If either party shall commence an action or proceeding to enforce
any provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses reasonably incurred in connection
with the investigation, preparation and prosecution of such action or
proceeding.
 
7.7 Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery and exercise of the Securities.
 
7.8 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party,
 

 
20

--------------------------------------------------------------------------------

 

it being understood that both parties need not sign the same counterpart.  In
the event that any signature is delivered by facsimile transmission or in a PDF
by e-mail transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
7.9 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.10 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
7.11 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, Investor shall be
entitled to specific performance under the Transaction Documents.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by Investor by reason of any breach of the obligations of the Company
described herein, and the Company hereby agrees to waive, in any action for
specific performance, the defense that a remedy at law would be
adequate.  Investor shall not be liable for special, indirect, consequential or
punitive damages suffered or alleged to be suffered by the Company or any third
party, whether arising from or related to the Transaction Documents or
otherwise.
 
7.12 Payment Set Aside.  To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 

 
21

--------------------------------------------------------------------------------

 

7.13 Liquidated Damages.  The Company’s obligations to pay any liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid liquidated
damages and other amounts have been paid notwithstanding the fact that the
instrument or security pursuant to which such liquidated damages or other
amounts are due and payable shall have been cancelled.
 
7.14 Time of the Essence.  Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.
 
7.15 Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.
 

 
22

--------------------------------------------------------------------------------

 

7.16 Entire Agreement.  This Agreement, together with the exhibits and schedules
hereto, contains the entire agreement and understanding of the parties, and
supersedes all prior and contemporaneous agreements, term sheets, letters,
discussions, communications and understandings, both oral and written, which the
parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove.  The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any Person’s reliance on any such assurance.
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first written above.
 
COMPANY:
 
HYTHIAM, INC.
 


By:
/s/ PETER DONATO
   
Peter Donato
   
Chief Financial Officer
 

 
 
 
INVESTOR:
 
ESOUSA HOLDINGS, LLC
 


By:
/s/ RACHEL GLICKSMAN
   
Rachel Glicksman
   
Managing Member
 



 
23

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of Note




(see attached)
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Form of Warrant




(see attached)
 
 
 
 

--------------------------------------------------------------------------------